UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-1436



In Re: EDWARD G. SHLIKAS,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-97-1188-1)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Edward G. Shlikas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward G. Shlikas filed a petition for a writ of mandamus

seeking an order compelling the district court to allow him to file

a responsive brief in excess of twenty pages and for a writ of

prohibition ordering the district judge and magistrate judge to

disqualify themselves from all further proceedings in his case. We

deny the petition.

     A writ of mandamus and a writ of prohibition are drastic reme-

dies to be used only in extraordinary circumstances.   See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976) (writ of man-

damus); In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983) (writ of

prohibition).     Relief under these writs is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and they

may not be used as a substitute for appeal.      See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party seeking

relief carries the heavy burden of showing that he has “no other

adequate means to attain the relief he desires” and that his right

to such relief is “clear and indisputable.” See Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980).     Shlikas has not made

such a showing.    Accordingly, we deny his petition for a writ of

mandamus.     We dispense with oral argument because the facts and




                                 2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3